Citation Nr: 0326664	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  03-03 077	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left leg disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1943.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate a claim, notice of the evidence VA will obtain, 
and notice what evidence he must secure to substantiate his 
claim.  It also prescribes VA duties to help a claimant 
obtain relevant evidence.  VCAA is codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and VA 
duties pursuant thereto have been codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2003).  

In a March 2003 written brief presentation, the veteran's 
representative contended that VA failed to provide the 
veteran with that notice required by VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 13 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  To correct that shortcoming the case 
must be remanded.

The Board also observes that 38 C.F.R. § 3.159(b)(1) (2003), 
was recently invalidated by the United States Court of 
Appeals for the Federal Circuit.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, Nos. 02-7007-10, 
2003 U.S. LEXIS 19540 (Fed. Cir. Sep. 22, 2003).  The 
offending language in the regulation suggested that an 
appellant must respond to a VCAA notice within 30 days.  
Notably, the provision of the VCAA codified at 38 U.S.C.A. § 
5301(a), requires that the appellant be provided a year to 
respond.  As the appellant has not been given proper notice 
and the time period to respond, the case must be remanded.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must advise the veteran as 
follows:
	
New and material evidence is needed 
to substantiate his claim to reopen 
a claim of entitlement to service 
connection for a left leg 
disability.  Specifically, he should 
provide evidence of a current left 
leg disability and medical evidence 
linking it to his military service.

It is the veteran's responsibility, 
and his alone, to provide the 
foregoing evidence.  VA will make 
efforts to obtain relevant evidence, 
such as VA and non-VA medical 
records, employment records, or 
records from government agencies, if 
the appellant identifies the 
custodians thereof.  VA will notify 
him of evidence he identified that 
could not be obtained so that he may 
obtain the evidence himself and 
submit it.

The veteran has one year to submit 
evidence needed to substantiate his 
claim, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  His 
appeal will remain in abeyance for 
one year or until he indicates in 
writing that there is no additional 
evidence he wishes to have 
considered, and he wishes to waive 
in writing any remaining time 
provided by 38 U.S.C.A. § 5103(a).

2.  The veteran must identify all VA and 
non-VA health care providers who have 
treated him, since September 1943, for a 
left thigh disability.  Thereafter, the 
RO must obtain legible copies of all 
records not already obtained.

3.  Upon completion of the foregoing 
development, and compliance with the time 
constraints prescribed above in paragraph 
1(c), the RO must review all the evidence 
of record.  If the benefit sought on 
appeal remains denied, issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31 and 19.38 
(2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




